Opinion filed May 18, 2006 












 








 




 Opinion filed
May 18, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00061-CV 
 
                                                    __________
 
                                   PATRICIA A. CARTER, Appellant
 
                                                             V.
 
                                    CHARLES
D. CARTER, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo Pinto County, Texas
 
                                                  Trial
Court Cause No. C40280
 

 
                                             M
E M O R A N D U M     O P I N I O N
The trial court signed the divorce decree on
February 10, 2006.  Patricia A. Carter
timely filed a notice of appeal.  An
affidavit of inability to pay costs on appeal was not filed pursuant to Tex. R. App. P. 20.1, and the required
filing fee has not been paid.  The clerk
of the trial court has informed this court in writing that appellant has not
filed a designation of record.




On March 29, 2006, the clerk of this court wrote
appellant informing her that this court had received notice that the
designation of record had not been filed and directing her to file both the designation
and proof of payment on or before April 13, 2006.  On April 21, 2006, the clerk of this court
again wrote appellant and directed her to file the required fee as well as the
designation of record and proof of payment on or before May 8, 2006.  There has been no response to either of our
letters.
The failure to file the clerk=s record appears to be due to appellant=s actions.  Tex.
R. App. P. 37.3(b).  Therefore, this appeal is dismissed for want
of prosecution.
 
PER CURIAM
 
May 18, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.